Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's preliminary amendment, filed 5/17/2019, is acknowledged. 

Claims 21-39 are pending. 

2.  Applicant’s IDSs, submitted on 4/13/2021, are acknowledged and have been considered. 

3.  Applicant’s election with traverse of “glomerulonephritis” as the particular disease species in the reply filed on 4/13/2021 is also acknowledged. 

The traversal is on the ground(s) that that there is no undue search burden.  

This is not found persuasive because Applicant’s species (e.g., ranging from diseases such as the elected glomerulonephritis to endotoxema and Addison’s disease) have different designs and modes. Further, a prior art search also requires a literature search. It is an undue burden for the examiner to search more than one species.

The requirement is still deemed proper and is therefore made FINAL.
4.  Claims 27, 32-33, and 37 (non-elected species) are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

5.  Claims 21-26, 28-31, 34-36 and 38-39 are accordingly under consideration in the instant application as they read on a method that includes administering a pharmaceutical composition which includes a fusion protein that includes a biologically-active fragment of one of the complement regulatory proteins recited and an antibody that binds an annexin domain, in an amount sufficient to treat a complement-mediated inflammation/drusen-associated disease such as glomerulonephritis  


Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(a):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. Claims 21-26, and 28-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function (see MPEP 2163).  A patent specification must set forth enough detail to allow a person of ordinary skill in the art to understand what is claimed and to recognize that the inventor invented what is claimed. In the case of DNA, an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention (see Lilly, 119 F.3d at 1566 (quoting Fiers, 984 F.2d 15 1171 ). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at1568-69).
The claims are directed to a method of administering a pharmaceutical composition that includes a fusion protein which includes a biologically active fragment of at least one complement regulatory protein (e.g., DAF, factor H, MCP, CD59 or Cry protein) and an antibody or antigen-binding fragment which selectively binds an annexin domain, in an amount sufficient to treat a complement-mediated inflammation such as glomerulonephritis. 

The specification as filed discloses the amino acid sequence of a full-length human annexin A2 protein (¶37). The specification also discloses that the annexins are a family of calcium and phospholipid-binding proteins and that the conserved calcium binding site characteristic of annexin family members is located in the annexin core domain, which includes four annexin repeats, each 70 amino acids long (¶720. The specification discloses that “annexin A2” refers to proteins of the annexin A2 subfamily, which have been shown to associate with diverse sites of actin attachment at cell membranes (¶73). 
The specification also discloses that commercially available antibodies against annexin A2 were available (see for example, ¶231, mouse annexin A2 from Zymed Laboratories used by the applicant).
Analysis
While applicant has clearly shown that sequences for members of annexin such as annexin A2 and commercially available antibodies to annexin A2 were known, the claims the claims as noted supra are drawn to the genus of any antibody or antigen-binding fragment that selectively binds an annexin domain.
As noted supra, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number* of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at1568-69).

It is not clear from applicant’s disclosure with respect to the amino acid sequence of annexin A2, an annexin subfamily member, as well as the existence of a commercially available annexin A2 antibody would be indicative of other antibodies or antigen-binding fragments thereof with their other numerous myriad of potential sequences in the variable region with might bind an annexin domain, including “an annexin domain”. In addition and as noted supra, there are various members of the annexin family. Annexin A2 is just one member of the annexin family.
Antibodies are highly diverse due to the diversity contained in their CDRs. The claims at issue attempt to claim every antibody that selectively binds an annexin domain. But such genus claims need either a core structure or representative examples showing that applicant is in possession of the genus. Given the significant breadth and variation in structure of the antibody sequences encompassed by the claims, applicant has not adequately shown possession of the genus of antibodies which would selectively bind an annexin domain by the disclosure of the amino acid sequence of an annexin family member (i.e., Annexin A2) and the existence of a commercially available antibody to this member, annexin A2.


An applicant of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. In re Alonso, 545 F.3d 1015, 1020 (Fed. Cir. 2008) (citing Noelle v. Lederman, 355 F.2d 1343, 1350 (Fed. Cir. 2004). When there is substantial variation within the genus as there is here, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to “visualize or recognize” the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotechn Inc., v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). The written description requirement requires a description of an invention, not an indication of a result that one might achieve if one made that invention. Stated, differently, to comply with the written description requirement, applicant must describe the invention, with all its claimed limitations, not that which makes it obvious. Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). 

8.  Claims 21-26, 28-31, 34-36 and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.
antibody or antigen-binding fragment which selectively binds an annexin domain, in an amount sufficient to treat a complement-mediated inflammation such as glomerulonephritis. 
The specification as filed discloses the amino acid sequence of a full-length human annexin A2 protein (¶37). The specification also discloses that the annexins are a family of calcium and phospholipid-binding proteins and that the conserved calcium binding site characteristic of annexin family members is located in the annexin core domain, which includes four annexin repeats, each 70 amino acids long (¶720. The specification discloses that “annexin A2” refers to proteins of the annexin A2 subfamily, which have been shown to associate with diverse sites of actin attachment at cell membranes (¶73). 
The specification also discloses that commercially available antibodies against annexin A2 were available (see for example, ¶231, mouse annexin A2 from Zymed Laboratories used by the applicant).
The specification also discloses detecting annexin A2 in Kidney sections in conjunction with factor H (¶s231-232) and that annexin 2 is expressed in the kidneys during reperfusion injury and is a binding ligand for factor H (¶s240-243). 
The specification also discloses that targeted factor H prevents complement activation after renal I/R. (¶) 
However, it is noted that the fusion protein used was a C3d binding region of complement receptor 2 linked to factor F, whereas the currently claimed invention claims an antibody or antigen-binding fragment thereof that binds an annexin domain linked to one of the biologically-active fragments of one of the specified complement inhibitor proteins such as factor H. 
Analysis
In total, the specification discloses the importance of complement inhibitor proteins such as factor H with respect to a mouse model for glomerulonephritis (note that glomerulonephritis is the elected species but a myriad of other different diseases are currently within the scope of the claims). The specification also discloses that targeted delivery of the complement protein to the kidney prevents complement activation after renal I/R (¶244). 

However, the targeting was done with a C3d binding region of CR2 rather than an antibody or antigen-binding fragment that binds “an annexin domain” as currently claimed. Importantly, and as noted supra the claimed invention also encompasses any antibody or binding fragment thereof that binds to “an annexin domain”. However, the 

Markoff (AM J Physiol Renal Physiol 2989, 2005) teaches that in humans, there are some 12 different annexin proteins (annexin A1-A11, annexin A13) which have been identified (p. 949, 1st ¶). 

Lambris (Nat Biotechnol. 2007) teaches that despite numerous attempts to inhibit or modulate complement therapeutically, the success rate has been disappointly low. The multifaceted nature of both the cascade and its disease involvement may be one central problem. Inhibition of a single pathway may be insufficient for many diseases (p. 4, last 2 ¶s). 

Even if one of skill in the art would to accept the premise that an antibody which binds annexin A2 could be used as a targeting moiety with a complement regulatory protein such as factor F to treat a complement-mediated inflammation such as glomerulonephritis, it is not clear from the limited guidance provided in the specification that an antibody to any of the other some 12 annexin proteins might also serve as a targeting moiety.  In other words, are annexin A13 or A1-A10 and A11 also associated with complement regulatory proteins such as Factor H in the kidney such that an antibody against one of these other proteins might serve to target factor H to the kidney and serve to treat a complement-mediated inflammation?

It is not clear from the guidance provided by the specification and unpredictability in the art with respect to the myriad of diseases having complement-mediated inflammation that one skilled in the art could practice the invention without undue experimentation.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

Claim Rejections - 35 USC § 102
9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –

) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10. Claims 31, 34-36 and 38-39 are rejected under 35 U.S.C. 102(e) as being anticipated by Fearon et al. (US 6,458,360).

With respect to claim base claims 31, 36 and claims 38-39, Fearon teaches a CR1 immunoglobulin chimera which was constructed using SCRs 8-11 of CR1 sequence attached to the NH2-terminal region of the immunoglobulin heavy chain (polypeptide construct comprises a biologically-active fragment of CR1 fused to an antibody or a single chain variant fragment-thereof). Fearon further teaches that the construct is a therapeutic molecule for the treatment of CR1 related diseases such as glomerulonephritis, which as evidenced by claim 39 itself constitutes “a non-ocular drusen-related disease” (column 14, lines 41-51 and 63). Fearon further teaches pharmaceutical compositions that include a therapeutically effective amount of the fusion construct (column 16, lines 41-45). 

Claim 34 is included because Fearon teaches treating a patient, which is considered a human subject, with the construct (claim 29). 

Claim 35 is included because Fearon teaches that the compounds may be administered as by the intradermal routes (column 16, lines 33-40). 

The reference teachings anticipate the claimed invention.


Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

12. Claims 21-26, 28-31, 34-36 and 38-39 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-2, 6, 8-10, 12, 27, 33, 42, 45, 49-50, 52-54, 56, 67-68, 82 and 89-92 of US Patent Application No. 14/807,521, , in view of Fearon et al. (US 6,458,360). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘521 claim a method of inhibiting complement-mediated inflammation  by administering to an individual an effective amount of a composition which includes an antibody that selectively binds an annexin and a biologically-activate fragment of a complement inhibitor such as Factor F. (see claims 27 and 49 of the ‘521). 

Note that while the ‘521 claims that the antibody is one that specifically binds to “Annexin IV”  whereas the current claims recite “annexin”, annexin A4, as a member of the annex family, is considered a species of annexin and as species it anticipates the instant claims (see MPEP § 804 II.B.1). 

Furthermore, applicant has provided no limiting definition as to what would include “an annexin domain”. The recital of an anti-annexin A4 antibody is accordingly considered to encompass an antibody which would selectively bind “an annexin domain”. 

The diseases recited in the ‘521 such as age-related macular degeneration are considered to be “drusen-associated disease or a drusen-related disease”. 



However, Fearon, as is discussed supra, teaches administering fusion constructs that include a complement inhibitor such as CR1 fused to an antibody or a single chain variant for the treatment of complement mediated disease such as glomeruloneprhtis. One of skill in the art would be motivated to administering the anti-annexin A2 antibody claimed by the ‘521 for treating glomerulonephritis given the teachings of Fearon that CR1-antibody constructs were used for treating this disease. 


13. Claims 21-26, 28-31, 34-36 and 38-39 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-41 of US Patent No. 10,233,235, in view of Fearon et al. (US 6,458,360). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘235 Patent claim the a method of administering the same fusion construct which is a complement inhibitor such as DAF or CR1 or Factor H fused to an antibody that binds an annexin domain anti-annexin antibody to an individual. (see claims 10-14).

Note that while the ‘235 claims that the antibody is “an anti-annexin A2 antibody” while the current application claims an antibody against “an annexin domain” generally, annexin A2, as a member of the annexin family, is considered a species of annexin and as a species it anticipates the instant claims (see MPEP ¶804 II.B.1). Furthermore, applicant has provided no limiting definition as to what would include “an annexin domain”. The recital of an anti-annexin A2 antibody is accordingly considered to encompass an antibody which would bind “an annexin domain”. 

The ‘235 further claims that the administering can be by injection (claim 14) and that the individual who is administered the fusion construct can be a human (claim 12). 

The ‘235 does not specifically claim that the complement-mediated inflammation which is treated is associated with a disease such as glomerulonephritis (elected species). 

However, Fearon, as is discussed supra, teaches administering fusion constructs that include a complement inhibitor such as CR1 fused to an antibody or a single chain variant for the treatment of complement mediated disease such as glomeruloneprhtis. One of skill in the art would be motivated to administering the anti-annexin A2 antibody claimed by the ‘235 for treating glomerulonephritis given the teachings of Fearon that CR1-antibody constructs were used for treating this disease. 

US Patent Application No. 16/015019, in view of Fearon et al. (US 6,458,360). 

This is a provisional double patenting rejection because the claims of the ‘019 patent application have not yet been patented. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and ‘019 claim the same fusion construct which is a complement inhibitor such as DAF or CR1 or factor H an anti-annexin antibody. 

While the ‘019 Patent is drawn to a composition whereas the current application is drawn to administering the fusion construct as part of a pharmaceutical composition to treat a complement-mediated inflammation/drusen-related disease such as glomerulonephritis, it is clear from the specification of the ‘’235 that the intended use for the construct include such diseases. (see ¶202). See Sun Pharmaceuticals Industries, Ltd., v. Eli Lilly and Company, Fed. Cir. 2010 for the appropriateness of making an ODP to a product claim where one of the intended uses of the product is for the method as now claimed).

The ‘019 does not specifically claim that the complement-mediated inflammation which is treated is associated with a disease such as glomerulonephritis (elected species). 

However, Fearon, as is discussed supra, teaches administering fusion constructs that include a complement inhibitor such as CR1 fused to an antibody or a single chain variant for the treatment of complement mediated disease such as glomeruloneprhtis. One of skill in the art would be motivated to administering the anti-annexin A2 antibody claimed by the ‘235 for treating glomerulonephritis given the teachings of Fearon that CR1-antibody constructs were used for treating this disease. 
15. No claim is allowed.
16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

May 12, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644